department of the treasury internal_revenue_service washington d c contact person id number telephone number gx no third party contact 03-o7 date sep legend nau wpe won wpm sxxx yyy - sxxx yyy - dollar_figure dollar_figure dear sir or madam this is regarding approval for a set-aside under section in response to your request for a ruling dated g for the fiscal_year ending september design and construction of a public garden and park of the internal_revenue_code in the amount of dollar_figurexx yyy to pay for the our records indicate that you are exempt from federal_income_tax under sec_501 private_foundation within the meaning of sec_509 code request for set-aside dated september initial design phase for the garden and park your fiscal_year ends september you were granted a during the of the code and that you are a of the you are in the process of establishing a public garden and this garden and park will be park recreation and horticultural and botanical education a habitat for threatened and endangered species and a haven of peace and tranquility in an increasingly stressful urban environment garden will be open to the public a place for relaxation the you initially entered into a joint_venture protocol with a for the design and development of the garden in date advised you that it did not have adequate staffing and must withdraw from the protocol numerous unrelated third party entities submitted their qualifications and tentative bids on the design aspects of a public garden area you selected b and management services timetable and a payment schedule the agreement with b provides a after a lengthy process whereby to provide the overall design a the construction of the garden will require drainage irrigation landscaping and the construction of restrooms a pavilion shelter and other smaller structures including an information kiosk light poles park benches trash receptacles and water fountains an open-air theater contiguous to a natural grass slope which will provide seating the plans provide for a shell rock pathway to encircle the garden area turf and concrete parking areas and extensive plantings formal garden fern grotto garden area entry plaza area outdoor performance area there will also be a and the geotechnical investigations for the entry road design were completed on november grading plans for the entry road and parking area were reviewed in early date soil under the anticipated sites for the entrance road and buildings final construction documents for the entry road and parking area were completed in early date you hired c to provide tests of the the preliminary drainage and various governmental approvals are required for this for example a permit application was made to as a result of unanticipated delays in obtaining project date the necessary permits construction has been delayed in addition initial plans called for a prefabricated pavilion however after review the foundation managers determined that the prefabricated pavilion was neither attractive nor aesthetically consistent with the garden and park the pavilion are expected to be completed by the end of date the design documents for d on requests for bids have been solicited for mobilization site two bids have been work hardscape irrigation and landscaping submitted and are being reviewed b currently estimates that the entire public garden and park project will cost xxx yyy to complete which is an amount in excess of the aggregate of the set-aside approved last year and the requested xx yyy set-aside -3- the contribution and land have been received governmental once the plans are finalized and the contractors is anticipated that the landscaping and amphitheater approvals are in place and plans are under way for completion of the project selected it can be completed within a year of the beginning of construction as the billings along with your payments will occur after september it other features will be completed a result of the lengthy design and permitting process many of is contemplated that the pavilion restrooms pathways and your current year-end in the following year in order for these payments to be considered qualifying distributions for the purpose of preventing the imposition of the excise_tax under sec_4942 you request approval to set-aside dollar_figurexxx yyy as a qualifying_distribution for your fiscal_year ending date set-aside in the current taxable_year that will result in qualifying_distribution in the current taxable_year when the funds are set_aside rather than in the year actually paid this set-aside will allow you to establish a a your foundation_manager has stated that the amount will actually be paid for the garden and park by september which is within a specified period of time that ends not more than months after the date of this set-aside sec_4942 of the code imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year a tax equal to undistributed at the beginning of such second or succeeding taxable_year percent of the amount of such income remaining section g of the code defines qualifying distribu- an organization controlled by the foundation or one or more a private_foundation which is not tion as any amount_paid to accomplish one or more purposes described in sec_170 b other than any contribution to i disqualified persons or an operating_foundation except as provided in paragraph any amount_paid to acquire an asset used directly in carrying out and or more purposes described in sec_170 b ii or sec_4942 a of the code provides that for all taxable years beginning on or after january set-aside for a specific project which comes within one or more purposes described in sec_170 b may be treated as qualifying_distribution if graph b it meets the requirements of subpara- an amount a 3l7 sec_4942 g b i of the code provides that an amount set-aside for a specific project shall meet the requirements of this subparagraph if at the time of the set-aside the founda- tion establishes to the satisfaction of the secretary that the amount will be paid for the specific project within years and at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the project is one which can be better accomplished by such set-aside than by immediate payment of funds or the project will not be completed before the end of the taxable_year of the foundation in which the set-aside is made sec_53_4942_a_-3 of the foundation and similar or b may be treated as _ excise_taxes regulations provide that the amount set-aside for a special project that is for one or more of the purposes described in sec_170 distribution in the year in which set-aside if the requirements of sec_4942 requirements of paragraph b that the amount set_aside will be paid for the specific project within months after it satisfies the suitability test satisfies the cash distribution test described in subparagraph of this paragraph the is established the private_foundation and this paragraph b is set-aside and are satisfied if are satisfied the set-aside a qualifying ii i or it sec_53_4942_a_-3 of the regulations provide that a matching-grant program the suitability test prescribed by the code is satisfied where the specific project is one in which relative long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments or where grants are made as part of projects include for example a plan to erect a building to house the direct charitable educational or other similar exempt activity of the foundation such as paintings are to be hung even though the exact location and architectural plans have not been finalized a plan to purchase an additional group of paintings offered for sale only as a unit that requires an expenditure of more than one year's income or a plan to fund a specific research program that is tude as to require an accumulation of funds before beginning the research even though not all of the details of the program have been finalized for good cause shown the period for paying the amount set-aside may be extended by the service a museum building in which of such magni- such based on the information presented we rule that your proposed set-aside of dollar_figurexx yyy in your current fiscal_year meets the requirements of sec_4942 of the code and sec_53 a - b of the regulations our approval of your set-aside is based upon our understand- ing that the set_aside will in fact be pledged for the specific project indicated and in the amount indicated and that the pledged funds will be expended within the month period a future date or dates under sec_53_4942_a_-3 of the regulations your a dollar proposed set-aside must be evidenced by the entry of amount on your books_and_records as paid at shall be taken into account for purposes of determining your minimum_investment_return under section a -2 c of the regulations and any income attributable to such set-aside must be taken into account in computing adjusted_net_income under sec_53 a -2 d any amount which is set-aside a pledge or obligation to be this ruling is directed only to the organization that requested it not be used or cited as precedent sec_6110 of the code states that it may because this letter could help resolve questions you should keep this copy in your permanent records sincerely yours merated vv sack gerald v sack chief exempt_organizations technical group4 be
